 BILLEN SHOECO., INC.57BillenShoe Co., Inc.andBoot and Shoe WorkersUnion,AFL-CIO.Cases1-CA-5504 and1-CA-5642June 28,1967DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 24, 1967, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfairlabor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He further found that Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended dismis-sal of them. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief and theGeneral Counsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Billen Shoe Co., Inc.,Lewiston,Maine, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES, Trial Examiner: On April 29,1966,Boot and Shoe Workers Union, AFL-CIO(hereinafter called the Union), filed a representation peti-tion with Region 1 of the National Labor Relations Boardseeking to represent the approximately 350 productionand maintenance employees, including shipping, receiv-ing, and plant clerical employees, of Billen Shoe Co., Inc.(hereinafter called the Respondent), in Case 1-RC-8958.A stipulation for certification upon consent electionagreement was executed by the parties on May 20, 1966,for an election to be held on June 8, 1966. By virtue ofcharges filed by the Union on June 7, 1966, and sub-sequently amended on July 6, 1966, in Case 1-CA-5504,the scheduled election was indefinitely postponed pend-ing disposition of the charges. A complaint issued alleging8(a)(1) and (2) violations in Case 1-CA-5504, resultingina hearing scheduled for September 6, 1966, atLewiston, Maine. Prior to officially opening the hearing,a settlement agreement was entered into by the parties'subject to compliance, after which a joint motion by theparties was to be filed requesting dismissal of the com-plaint.During the interim, however, new charges wereduly filed by the Union on September 12, 1966, andamended on September 28, 1966, and, following in-vestigation of such charges, a complaint issued allegingviolations of Section 8(a)(1), (3), and (4) by Respondent.The new complaint bearing Case 1-CA-5642 includedone discriminatee, Paul Sevigny. Subsequently, by orderdated November 9, 1966, the settlement agreement inCase 1-CA-5504 was set aside and Cases 1-CA-5504and 1-CA-5642 were consolidated for a reopened hear-ing which took place before Trial Examiner Harry R.Hinkes at Lewiston, Maine, on December 7,1966.At said hearing all the parties appeared and were af-forded full opportunity to examine witnesses, adducerelevant evidence, and make oral argument. Briefs havebeen filed by the General Counsel and the Respondentand have been given careful consideration.On the basis of the record thus made, I make the fol-lowing:FINDINGS OF FACT1.JURISDICTIONRespondent is and has been at all times material hereina corporation duly organized under and existing by virtueof the laws of the State of Maine, maintaining its place ofbusiness in the city of Lewiston, Maine, where it is andhas been engaged in the manufacture, sale, and distribu-tion of shoes and related products. In the course and con-dua of its business, Respondent ships to and receivesfrom States outside the State of Maine products valued inexcess of $50,000 per annum. The complaint alleges,Respondent's answer admits, and I find that the Re-spondent is and has been an employer, as defined inSection 2(2) of the Act, engaged in commerce and inoperations affecting commerce as defined in Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer admits,and I find that the Union is and has been a labor organiza-tion as defined in Section 2(5) of the Act.In addition, the complaint in Case I-CA-5504 allegesthat the Department Committees are labor organizationswithin the meaning of Section 2(5) of the Act. In itsanswer Respondent has denied that allegation.The record in this proceeding indicates that the em-ployees of the hand sewers department at the Respond-ent's plant formed a Department Committee aroundSeptember 1965. At first the Department Committeeconsisted of about 13 employees. Later, similar Depart-ment Committees were created for other departments inthe plant and these eventually combined into a con-solidated Department Committee, sometimes referred to166 NLRB No. 19 58DECISIONS OF NATIONALas a Shop Committee. The Respondent recognized theseDepartment Committees as the bargaining agents of theemployees and negotiated with them with respect towages, hours, and working conditions, but without con-cluding a written contract. Members of the DepartmentCommittees met with and negotiated with the presidentof the Respondent in his office and were paid by theRespondent for the time spent at negotiations, as well asfor the time spent by the members discussing negotiationissues among themselves.In the latter part of May 1966, the Department Com-mittees disbanded. Respondent's president held a meet-ing with the chairman of the Shop Committee, MarcelRoy, and suggested that the Shop Committee intervenein the representation election which was pending so as togive the employees not only a choice between the Unionand no union but an opportunity to vote for the ShopCommittee. About the same time he suggested to thehand sewers that the Department Committee be rein-stated, that it was powerful, and that the employeeswould not have to pay any dues. Consequently, on thefollowing day, the Department Committee was reinstatedby the employees. Thereafter it met with the Respondentand negotiated with it and received pay for the time sospent.From the foregoing findings which are essentially un-disputed, there can be no doubt that the DepartmentCommittees are labor organizations as defined in Section2(5) of the Act and I so find.III.THE UNFAIR LABOR PRACTICESA. The Alleged Independent Violations of Section8(a)(1)The Union commenced its organizational campaign atthe Respondent's plant in Lewiston, Maine, in March1966. Paul Sevigny, one of the hand sewers, was con-tacted by the Union to help in the campaign and con-sequently distributed about 150 union authorization cardsto employees, obtaining from 60 to 70 signatures. He wasobserved at this activity by his foreman, Fernand Simard,aswell as by Superintendent Cleveland and StitchingRoom Foreman Parnel. On the same day that Sevignymade this distribution, he stopped during his coffee breakto talk with employee Marcel Roy. Foreman Simardcame up and told Sevigny not to bother Roy to whichSevigny replied that he would leave for now but that hewould continue passing out union cards at noon and, ifSimard interfered, he would bring Simard before the Na-tionalLabor Relations Board. On the following day,when Sevigny was again speaking with Roy, he was againinstructed by Simard not to interfere with the help.About the same time Simard accused Sevigny ofpassing out union cards on company time and told him hewas "through." Simard then told Roy that Sevigny waspassing out union cards, whereupon Roy, who was thenchairman of the Department Committee referred to earli-er, investigated the charge and, finding it untrue, advisedSimard, who immediately rehired Sevigny.The above incidents were uncontradicted. Moreover,credible testimony establishes that it was not uncommonfor employees to stop to talk to other employees while attheir benches and that such practice was not criticized bythe Respondent. In fact, the credible testimony of MarcelRoy,who impressed me as being quite truthful,establishes that Simard did not object to anyone talkingLABOR RELATIONS BOARDwith Roy except Sevigny and it was only after Roy com-plained to Feinstein, president of Respondent, thatSimard ceased driving Sevigny from Roy's bench.Simard, in his testimony, stated that Sevigny "got intohis hair." He was asked,Was he getting into your hair from the time he startedthis union activity, is that when it started?Simard replied,No, before that he used to do things, but I just letthem go.On or about May 6, 1966, Foreman Parnel approachedemployee Mary Turcotte and asked her if she had at-tended the union meeting the night before. He also askedher if she had signed a union card and what she thought ofthe Department Committee and of the Union. She wasnot told the purpose of the inquiry or given any as-surances that her answers would not give rise to anyreprisals.On or about May 11, 1966, Respondent posted anotice as follows:As PER NEGOTIATIONS WITH YOUR VARIOUS COM-MITTEES, EFFECTIVE APRIL 18TH, THE MINIMUMWAGE WILL BE AS FOLLOWS:$1.251.281.33First 12 weeksNext 12 weeksThereafterALSO, EFFECTIVE JUNE 1, 1966, ALL HOURLY ANDPIECE WORKERSWILL BEPAIDAN ADDITIONAL 3CENTSPER HOUR.OVERTIME WILL BE COMPUTED ON A DAILY BASISOVER EIGHT HOURS. IF THERE ARE ANY QUESTIONS,PLEASE CONTACT YOUR DEPARTMENT COMMITTEEMEMBER.The notice seems to speak of two different wages, onea minimum wage and the other a wage increase. Therecord is completely silent concerning the minimumwage. As respects the wage increases, Roy testified thatFeinstein had told him that the Respondent would follow,"penny for penny," the pattern that another local unionrepresenting some of the shops in Lewiston, would reachin its contract with such other chops. This intention wasnot communicated, however, to other employees. Whenthe other union obtained a 3-cent-per-hour increase for itsmembers, to be effective in June, Respondent, comply-ing with its earlier promise, announced a similar increasefor its employees. Although the record is not clear as tothe exact date when Roy was told of the Respondent's in-tention to meet the wage increases obtained by the otherunion, it appears that it was prior to the commencementof organizational activities at the Respondent's plantwhich had started barely 5 weeks before the posting ofthis announcement.B.The Alleged Violation of Section 8(A)(2)Respondent concedes that it paid the members of theDepartment Committees for the timespent in negotia-tions and argues that this is insufficient to shcw domina-tion of the crganization by the Respondent. The com-plaint, however, does not allege domination but only thatthe Respondent has aided, assisted, and supported theCommittees unlawfully. BILLEN SHOE CO., INC.59C.The Alleged Violation of Section 8(a)(3) and (4)The complaint in Case 1-CA-5642 alleges thatRespondent discharged employee Sevigny in violation ofSection 8(a)(3) and (4) of the Act. Respondent admits thedischarge of Sevigny but denies the alleged illegality, ar-guingthat the discharge was for cause.Reference has been made earlier to Respondent's ex-periences with Sevigny in April 1966, when ForemanSimard drove him from employee Roy's bench, as well asto the attempted discharge of Sevigny for the unfoundedcharge of distributing authorization cards on companytime. Thereafter, in June 1966, everything had been goingsmoothly while Sevigny was gone and that he had "betterwatch out."On or about August 25, 1966, Sevigny was called tothe office of the president. Roy and Simard were alsopresent. Feinstein accused Sevigny of interfering with thehelp but when Sevigny askedhim to namethe employeesaffected, the president told him it was none of his busi-ness. Sevigny objected to this approach, whereupon hewas asked if he wanted to quit and he replied that he didnot. Feinstein also made somementionof the Union's ac-tivities.Finally, Sevigny called Feinstein a "damnedliar," or "God-damned liar," and walked out.During the last week in August 1966, Simard informedDepartment Committee Representative Roy that he wasgoing to discharge Sevigny because of poor work. De-partmentCommittee representatives then looked atSevigny's work and told Simard that his work was notbelow par and that the discharge would not be justifiable.Simard agreed and told them to forget it and keep it quiet.During the week of August 29, Sevigny received a sub-pena from the General Counsel of the National LaborRelations Board requiring him to be present and testify ata hearing involving Respondent and scheduled for Sep-tember 6. On September 2, Sevigny told Simard that hewould have to attend the hearing on the 6th but that hewould come to work for 2 hours that morning and leaveat 9 a.m. Simard's only comment was "Oh, you're goingto the hearing?"On September 6, at approximately 8:15 a.m., whileSevigny was on his coffee break, Simard motioned forhim to come over. Simard asked Sevigny, "Have you gota subpena to attend this hearing?" Sevigny told Simard,according to the testimony of some of the witnesses in-cluding Roy, that it was none of Simard's business. Otherwitnesses testified that Sevigny told Simard that it wasnone of his "God-damned" business. Simard then said,"If you go to court and you haven't got a subpena, you'reall through." Sevigny punched out at 9 a.m. to attend thehearing and returned to the plant before noon. ThereSimard met him and told him "you're all through."Shortly thereafter Roy met with Respondent's presidentwho told Roy that that Sevigny had been fired because hedid not have a subpena.Other employees (Chasse, Turcotte) who informedSimard or other foremen of their intention to attend theSeptember 6 bearing were not asked whether they hadreceived subpenas.CONCLUSIONSA. 8(a)(1) Allegations1.The Turcotte incidentIhave found that Foreman Parnel asked Mary Tur-cotte on May 6 aboutthe union meeting, andwhether shehad signed a union card. Respondent argues that this wasmerely a casual conversation but does not deny it waswithout any indication to the employee of the purpose ofthe questions nor any assurance of no reprisals regardlessof the answers given. Moreover, there was little, if any,reason for inquiring of employee Turcotte whether shehad signed a union card in the absence of any demand forrecognition by the Union. Under such circumstances theincident must be deemed coercive and an interferencewithin the rights of employees guaranteed by Section 7 ofthe Act.Blue Flash Express, Inc.,109 NLRB 591, espe-cially in the light of the unfair labor practices foundbelow.2.The Sevigny incidentsIhave found above that Foreman Simard falsely ac-cused Sevigny of distributing union cards on companytime, telling him that he was through, but countermandingthat order when the Department Committee representa-tive advised Simard of the falsity of the charge. This ac-tion was obviously coercive, having the necessary resultof discouraging lawful union activities. I have also foundthat Simard drove Sevigny from Roy's bench although hedid not do so to others who stopped at Roy's bench to talkto him. Since Simard knew that Sevigny was active in theunion organization, this disparity of treatment was alsocoercive and discouraging to Sevigny's and other em-ployees' union activities.Similarly, Simard's remark to Sevigny, in June, that he"betterwatch out" conveyed a similar threat as didSimard's remark to Roy, in August, that he was going tofire Sevigny for poor work, a charge, like the one involv-ing alleged union solicitation on company time, whichwas unfounded and tacitly admitted as such by Simardwho asked the Committee representatives to forget it andkeep it quiet.3.The wage increasesRespondent's announcement on May 11 of a minimumwage and a wage increase was made in the midst of theunion's organizational campaign.Ordinarily such an an-nouncementwouldbepresumptively invalidasdiscouraging union activities by reason of benefitspromised or given by the employer at such time. As notedearlier, the record is completely silent concerning the an-nounced minimum wage. We do not know whether itrepresents an increase or decrease,or whether it is incompliance with statutory requirements imposed uponthe Respondent,or whether it represents any change and,if so, whether the change is significant enough to warrantthe attention of the Board or is only the matter of a pennyor two and, therefore,de minimis.Inasmuch as counselhave not argued the matter in their briefs,I conclude thatthe issue is not the minimum wage announcement butonly the 3-cent increase which was announced simultane-ously, to be effective June 1.The mere existence of an organizational campaign doesnot have the result of prohibiting all wage increases.Certainly it cannot be laid down as a governing rulethat during a union campaign,management must deny toits employees increased advantages which in the absenceof the campaign would be granted.(N.L.R.B.v.W. T.Grant Co.,208 F.2d 710,712 (C.A. 4).)Here the 3-cent hourly wage increase had been bothplanned and promised to the recognized DepartmentCommittee representative before the organizational cam-paign of the Union, contingent on the success of another 60DECISIONSOF NATIONALLABOR RELATIONS BOARDunion in other shops in that area. If Respondent hadwithheld the 3-cent hourly increase such action might, in-deed, be a violation of Section 8(a)(1).American Paper &Supply Company, Container Division,159 NLRB 1243.Iconclude, therefore, that the 3-cent-per-hour wage in-crease announced 'on May 11 to be effective June 1 didnot constitute a violation of Section 8(a)(1) and recom-mend dismissal of that allegation of the complaint.B. 8(a)(2)AllegationRespondent argues that since the Department Commit-tees were formed prior to any activity by the Union in theshop and were formed spontaneously by the employeesthemselves,the actions of the Respondent in paying com-mittee members for time spent in negotiations constitutedmere cooperationby theRespondent.Respondent's argu-ment, however,overlooks certain additional facts which,in my opinion.lead to a contrary conclusion. Thus, I havefound that in the latter part of May during the organiza-tional campaign of the Union these Department Commit-tees spontaneously disbanded. At this juncture Respond-ent's president initiated a meeting with employee Royand asked that the Committee intervene in the pendingrepresentation election. At the same time the presidentmet with the employees advising that the hand sewers'Department Committee be reorganized,noting the powerof the Committee,and reminding the employees that theydid not have to pay any dues. But for the interference ofthe Respondent's president there is no basis to assumethat the Department Committee would have been revital-ized. It is also significant that this revitalization sug-gestion was made while the representation petition of theUnion was pending and management's endorsement ofthe Department Committee's status could not but have aneffect on the Union's campaign.Under all those circum-stances,although Respondent may not have dominatedthe Department Committees nor has the General Coun-sel alleged such behavior,itdid certainly interfere withand support them in violation of Section 8(a)(2), and in sodoing interfered with the rights of the employees guaran-teed in Section7 of the Actin violation of Section 8(a)(1).ArduiniManufacturingCorp.,153NLRB 887;IrvingAir Chute Company,Inc.,Marathon Division,350 F.2d176 (C.A. 2),enfg. 149 NLRB 627.C. 8(a)(3) and (4) AllegationRespondent argues that Sevigny was discharged for in-subordination and profanity towards his supervisor,Simard, and that this episode was merely the culminationof a long series of such incidents. The record does notsupport that argument. Simard first testified that the in-subordination giving rise to Sevigny's discharge was thefact that Sevigny told Simard that it was none of his"God-damned" business whether he, Sevigny, had a sub-pena. Simard added, however, that before Sevigny startedhis union activities, Sevigny used to do such things butSimard just let them go. It appears significant to me thathis conduct became objectionable to Simard only with theadvent of Sevigny's union activities. In any event, how-ever, if Sevigny's use of profanity was justification for thedischarge, it would have been natural for Simard to havefired him summarily there and then just as he had at-tempted to do when he thought Sevigny was passing outunion cards on company time. I am led, therefore, to theconclusion that the profanity was not the cause of Sevig-ny's discharge and this conclusion is fortified by thetestimony of employees that profanity was not uncom-mon in the plant, by Simard's admission that there wereno plant rules regarding the use of profanity, and by thefact that no warnings were given anyone regarding the useof profanity.This conclusion is further fortified by Simard's latertestimony in response to my questioning that he wouldhave kept Sevigny if Sevigny had not attended the NLRBhearing.It therefore appears from the testimony of Simard thatthe motivating cause of Sevigny's discharge was Sevig-ny's absence from work to attend the NLRB hearing onSeptember 6. In this connection, Respondent points tothe fact that Simard asked Sevigny if he had a subpena toattend the hearing and that Sevigny refused to tell him.From this, Respondent argues that it assumed Sevignyhad no subpena and was therefore justified in discharginghim for the absence. Respondent's position, however, isundermined by the fact that it became aware that Sevignyhad a subpena shortly after the hearing. It therefore knewthat if it had discharged Sevigny for absenting himselffrom work without a subpena, its action was incorrect andSevigny should have been reinstated. He was not, how-ever, reinstated which leads me to the conclusion that hisdismissal was not based upon a belief that he had no sub-pena to attend the NLRB hearing. Only one other osten-sible reason could justify Sevigny's discharge on Sep-tember 6 and that would have been his alleged use ofprofanity towards Simard, which has already beendiscussed and rejected.Having found, therefore, that the stated reasons forSevigny's discharge were unfounded and merely pretex-tual, I conclude that the real motive was one that theRespondent desired to conceal and that such a motivemight be an illegal one.Shattuck Denn Mining Corpora-tion v. N.L.R.B.,362 F.2d 466 (C.A. 9). In this instance,I conclude that Sevigny was fired because he was knownto be active in the Union's organizational campaign andthat his dismissal came after several unsuccessful at-tempts to discharge him. Such a discharge was in viola-tion of Section 8(a)(3) of the Act.In addition, the discharge of Sevigny for the statedreason of attending an NLRB hearing, despite the factthat he had a subpena to attend that hearing, constitutedan interferencewith that employee's right to givetestimony under the Act, in violation of Section 8(a)(4) ofthe Act.Standard Packaging Corporation (Royal LacePaper Division),140 NLRB 628. The Board dismissedthe complaint in theStandard Packagingcase because itfound that the employer was not motivated by any desireto interfere with the Board's processes or with such rightsthe complainants may have had to attend the Boardproceeding as prospective witnesses. That conclusionwas based upon the fact that the Respondent in that casewas merely attempting to provide itself with a sufficientwork force without preventing anyone from attending thehearing. The Respondent in this case, however, makes nosuch contention or argument. Moreover, in theStandardPackagingcase the dischargees in absenting themselvesdisregarded specific orders of the employer. Here theonly "order" of the Respondent, if one may call it such,was Simard's remark to Sevigny that he had better havea subpena if he was going to attend the hearing. Sevignyhad a subpena and he was therefore not in disregard of hisemployer's orders when he absented himself for 2 or 3hours to attend the NLRB hearing.Pacemaker Corpora-tion,120 NLRB 987. THE REMEDYBILLEN SHOE CO., INC.61Having found that Respondent engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act. I shall recommend thatRespondent offer Paul Sevigny immediate and full rein-statement to his former or substantially equivalent posi-tion without prejudice to his seniority or other rights andprivileges and make him whole for any loss of earningssuffered by reason of the discrimination against him bypayment of a sum of money equal to that which he nor-mally would have earned as wages from the date ofdischarge to the date of Respondent's offer of reinstate-ment, less any net earnings during said period(CrossettLumber Company,8NLRB 440) and in the mannerprescribed in F. W.Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent perannum as set forth inIsis Plumbing & Heating Co.,138NLRB 716. In view of the variety and comprehensive-ness of the unfair labor practices, I shall recommend thatthe Respondent cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Sec-tion 7 of the Act. Finally, upon representations that manyof the Respondent's employees are French speaking, Ishall recommend that the usual notices required to beposted by the Respondent be written in both English andFrench.Upon the basis of the foregoing findings of fact andconclusions, I recommend that the Board issue the fol-lowing:ORDERBillen Shoe Co., Inc., Lewiston, Maine, its officers.agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees concerningtheir union activities or attitudes.(b)Threatening its employees with loss of employ-ment or other reprisals for engaging in union activities.(c)Unlawfully preventing employees from commu-nicating with each other on matters.(d) Interfering with the administration of or contribut-ing support to the Department Committees or any suc-cessor thereto or any other labor organization of its em-ployees.(e)Recognizing or negotiating with the DepartmentCommittees or any successor thereto for the purpose ofdiscussing grievances or other terms or conditions of em-ployment.(f)Unlawfully restricting employees from testifying atBoard proceedings or discharging or otherwise dis-criminating against an employee because he has absentedhimself to give testimony under this Act.(g)Discouraging membership in and activity on behalfof the Boot and Shoe Workers Union, AFL-CIO, or anyother labor organization by discharging or refusing toreinstate employees or by discriminating . against em-ployees in any other manner in regard to their hire ortenure of employment or any term or condition of theiremployment.(h) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toself-organization, to form, join, or assist the Union or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer Paul Sevigny immediate and full reinstate-ment to his former or substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and make him whole for any loss of pay whichhe may have suffered as a result of the discriminationagainst him in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Notify Paul Sevigny, if presently serving in theArmed Forces of the United States, of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Withdraw and withhold all recognition from theDepartment Committees or any successor thereto as theexclusive representative of its employees for the purposeof dealing with it concerning grievances, wages, rates ofpay, hours of employment, or other conditions of employ-ment unless and until such organization shall have beencertified by the Board as the exclusive representative ofsuch employees.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with paragraph (a) above.(e)Post at its plant in Lewiston, Maine, copies of theattached notice marked "Appendix,"' written in both theEnglish and the French languages. Copies of said notice,to be furnished by the Regional Director for Region 1,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshould be taken by Respondent to insure that said noticesare not altered. defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.2In all other respects, the complaint herein is dismissed.' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "2 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Ex-aminerof the National LaborRelations Board, and inorder to effectuatethe policiesof the National Labor 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate you coercively concern-ing union activity.WE WILL NOT threaten you with loss of employ-ment or other reprisals for engaging in union activity.WE WILL NOT restrict your freedom of communi-cation with other employees either because you sup-port the Union or to induce you to refrain from sup-porting the Union.WE WILL NOT interfere with or render unlawfulsupport to the Department Committees or any otherlabor organization.WE WILL NOT discourage membership in the Bootand Shoe Workers Union. AFL-CIO, or any otherlabor organization by discriminating against em-ployees in regard to the hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT discharge or otherwise discriminateagainst an employee because he has absented himselfto give testimony under this Act or unlawfullyrestrict any employee from testifying at a Boardhearing.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rightsto self-organization, to form labor organizations, tojoin or assist Boot and Shoe Workers Union,AFL-CIO,, or any other labor organization, to en-gage in any other concerted activities for the purposeof collective bargaining or any other mutual aid orprotection, or to refrain from any or all such activi-ties except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment asauthorized by Section 8(a)(3) of the Act as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer Paul Sevigny immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges previously enjoyed andmake him whole for any loss he may have suffered byreason of the discrimination against him.WE WILL withdraw and withhold all recognitionfrom the Department Committees or any successorsthereto as the exclusive representative of our em-ployees for the purpose of dealing with it concerninggrievances, wages, rates of pay, hours of employ-ment, or other conditions of employment unless anduntil such organization shall have been certified bythe Board as the exclusive representative of such em-ployees.DatedByBILLEN SHOE CO., INC.(Employer)(Representative)(Title)Note: We will notify Paul Sevigny if presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,Federal Office Building, Cambridge and New SudburyStreets,Boston,Massachusetts02108,Telephone223-3300.